Citation Nr: 0025006	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to restoration of a 10 percent disability rating 
for keratoconus of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the Denver, 
Colorado, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO reduced the disability rating for the veteran's service-
connected keratoconus of the right eye from 10 percent to 0 
percent.


FINDING OF FACT

Disability due to keratoconus of the veteran's right eye has 
not been shown to have improved since his separation from 
service.


CONCLUSION OF LAW

As disability due to keratoconus of the veteran's right eye 
has not been shown to have improved, reduction of the 
disability rating was not warranted, and the 10 percent 
rating must be restored.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.7, 4.10, 4.13, 4.84a, 
Diagnostic Codes 6078-79, and Table V (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 1993 rating decision, the RO granted service 
connection for keratoconus of the veteran's right eye, and 
assigned a 10 percent disability rating, effective in August 
1992.  In an October 1995 rating decision, the RO proposed to 
reduce the rating for the veteran's right eye keratoconus 
from 10 percent to 0 percent.  The RO reduced the rating, 
effective in May 1996, in a February 1996 rating decision.

The veteran is appealing the RO's action in reducing the 
disability rating for his service-connected keratoconus of 
the right eye.  The veteran contends that his service-
connected right eye disorder has not improved.  The Board 
finds that the veteran's appeal of the rating reduction is a 
well grounded claim, within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In addition, the Board is also 
satisfied that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (1999).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has noted that there is 
no question that a disability rating may be reduced; however, 
the circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the [VA] Secretary.  Dofflemeyer 
v. Derwinski, 2 Vet. App. 277, 280 (1992).

Disability ratings that have continued at the same level for 
five years or more are considered to have become stabilized.  
38 C.F.R. § 3.344(c) (1999).  If a disability has not become 
stabilized, and the disability is likely to improve, the 
disability rating may be reduced if reexaminations disclose 
physical or mental improvement in that disability.  See 
38 C.F.R. § 3.344(c) (1999).  The 10 percent rating that the 
RO assigned for the veteran's right eye keratoconus was in 
effect for less than five years when the RO reduced it.  
Therefore, the determinative issue in this appeal is whether 
the keratoconus disability physically improved after the 10 
percent rating was assigned.

The Court has noted that several VA regulations apply to all 
rating reductions, regardless of whether the rating has been 
in effect for five years or more.  Brown v. Brown, 5 Vet. 
App. 413, 420 (1993).  Specifically, compliance with 
38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13 requires that:

[I]n any rating reduction case not only 
must it be determined that an improvement 
in a disability has actually occurred but 
also that that improvement actually 
reflects an improvement in the veteran's 
ability to function under the ordinary 
conditions of life and work.

Brown at 420-421.

Keratoconus in the veteran's right eye was diagnosed during 
his service.  On VA examination in September 1992, the 
veteran was found to have keratoconus in his right eye, with 
vision of 20/50 in the right eye and 20/20 in the left eye.  
In February 1995, the veteran wrote that he believed that his 
right eye disability had worsened since the first evaluation.  
In April 1995, Karen A. Heuer, M.D., wrote that the veteran 
had been seen in her practice in 1993 and 1994.  Dr. Heuer 
reported that the veteran had keratoconus of the right eye, 
and that the best corrected accuracies in July 1994 were 
20/25- in the right eye and 20/20 in the left eye.  On VA 
examination in August 1995, the veteran's vision was reported 
to be 20/30 in the right eye, and 20/20 in the left eye.  The 
examiner found that there was minimal keratoconus in the left 
eye, and that no contact lens was needed or required.

In January 1996, Dr. Heuer wrote that she had seen the 
veteran in January 1996 for follow-up.  Dr. Heuer wrote that 
the veteran reported that the vision in his right eye was 
weak, and that his left eye was doing all the work.  The 
veteran reported that he had never been able to adjust to his 
glasses, and that he did not routinely wear them.  On 
examination, visual acuity in the veteran's right eye was 
20/50 uncorrected, and 20/25 corrected.  Vision in his left 
eye was 20/20 uncorrected.  Dr. Heuer wrote, "My impression 
was that [the veteran] has slowly progressing keratoconus in 
the right eye."  Dr. Heuer indicated that she had given an 
adjusted prescription for glasses as an attempt to make the 
veteran able to use his right eye.  Dr. Heuer wrote that she 
would recommend a gas-permeable contact lens to get better 
correction of the right eye if the glasses were not 
effective.  Dr. Heuer's treatment notes from January 1996 
included an impression that the veteran's keratoconus was 
slightly worse.

In statements submitted in September 1996, January 1997, and 
August 1998, the veteran wrote that he did not agree with the 
assessment of the VA physician who had examined him.  He 
reported that he did not believe that he should have been 
required to squint in order to see the eye chart better, as 
the VA physician had made him do.  The veteran also clarified 
that he had not worn contact lenses, but that he had not been 
told that he could not wear them.  He reported that he worked 
with chemicals, and might need to avoid wearing contact 
lenses while doing such work.  The veteran wrote that he 
believed that his eyesight had gotten worse.  He reported 
symptoms of eye strain, headaches, blurry vision, and 
tingling and discomfort in his right eye.  On VA examination 
in March 1999, mild keratoconus was noted in the veteran's 
right eye.  The veteran's vision was found to be 20/60 in his 
right eye, and 20/20 in his left eye.  It was reported that 
contact lenses were not needed at that time.

In May 2000, the veteran had a Travel Board hearing at the RO 
before the undersigned Board Member.  The veteran asserted 
that his disability due to his right eye keratoconus had not 
improved.  He reported that he had been working since service 
as a technician in the manufacture of components of aircraft 
weapons systems.  He explained that he performed repairs and 
rewiring on parts such as circuit cards and circuit boards.  
He noted that he had to be able to see small numbers on 
connectors in order to rewire them.  He indicated that his 
vision was, therefore, very important to performing his job.  
The veteran stated that his vision had not improved since he 
had left service.  He indicated that, in particular, his 
ability to see small details, as required for his job, had 
not improved.  He indicated that viewing small details, as at 
his job, was the activity in which his impaired vision due to 
keratoconus mainly affected him.  He reported that he used 
extra lighting at work, and that he often found himself 
squinting while trying to perform his work.  He reported that 
he could not read charts at a distance if his view through 
his left eye was blocked.

The veteran noted that, in the VA examination that preceded 
the RO's action to reduce the rating for his keratoconus, the 
examiner asked the veteran to squint in order to read letters 
on the test chart that he was initially unable to read.  The 
veteran asserted that evaluation of his vision should not be 
based on any additional visual capacity he might have while 
he was squinting.  The veteran reported that he had worn 
glasses in the past, although he had not yet replaced his 
most recent glasses since they had broken.  He reported that 
he did not wear contact lenses, because he felt that it was 
not safe to wear them under the conditions of his job, which 
included frequent work around chemicals, and travel to 
locations with excessive dust and wind.

Under the rating schedule, keratoconus is to be evaluated on 
impairment of corrected visual acuity using contact lenses.  
When contact lenses are medically required for keratoconus, 
either unilateral or bilateral, the minimum rating will be 
30 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6035 (1999).  
The rating schedule provides for compensable ratings for 
impairment of visual acuity if vision is 20/50 or worse in 
the more impaired eye, and 20/40 or worse in the less 
impaired eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078-79, 
and Table V (1999).

The report of the VA examination in August 1995 appeared to 
indicate that the veteran's right eye keratoconus was 
characterized by less impairment than had been shown on the 
VA examination in September 1992.  Dr. Heuer has stated, 
however, that the veteran's keratoconus is worsening 
slightly.  In addition, the March 1999 VA examination showed 
visual impairment in the right eye greater than had been 
found in earlier examinations.  Although the veteran's visual 
impairment does not appear to meet the rating schedule 
criteria for a 10 percent rating, the RO originally assigned 
a 10 percent rating, and the issue currently on appeal is 
whether the rating was properly reduced in 1996.  The veteran 
has asserted that the visual problems he experiences, 
particularly in performing his job, have not improved since 
his separation from service.  Weighing all of the examination 
results, the veteran's assertions, and Dr. Heuer's 
conclusions, the Board finds that the evidence as to whether 
the veteran's keratoconus disability has improved is 
approximately balanced.  That is, it has not been shown by a 
preponderance of the evidence that an improvement in a 
disability has actually occurred, and that that improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Therefore, the evidence does not sufficiently support the 
1996 reduction in the rating, and the Board grants the 
requested restoration of the 10 percent rating.


	(CONTINUED ON NEXT PAGE)

ORDER

Restoration of a 10 percent disability rating for keratoconus 
of the right eye is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

